Filed pursuant to Rule 424(b)(3) Registration Statement No.333-167670 SUBSCRIPTION AND COMMMUNITY OFFERING PROSPECTUS (Proposed Holding Company for HeritageBank of the South) Up to 8,280,000 Shares of Common Stock (Subject to Increase to Up to 9,522,000 Shares) $10.00 per Share Heritage Financial Group, Inc., a Maryland corporation, is offering up to 8,280,000 shares of common stock for sale on a best efforts basis at $10.00 per share in connection with the conversion of Heritage MHC and HeritageBank of the South from the mutual holding company to the stock holding company form of organization.We must sell a minimum of 6,120,000 shares in order to complete the offering.The shares being offered represent the 76% ownership interest in Heritage Financial Group currently owned by Heritage MHC.Heritage Financial Group’s common stock is currently traded on the Nasdaq Global Market under the trading symbol “HBOS.”We expect that Heritage Financial Group, Inc.’s shares of common stock will trade on the Nasdaq Global Market under the trading symbol “HBOSD” for a period of 20 trading days following the completion of this stock offering.Thereafter the trading symbol will revert to “HBOS.”To avoid confusion, we will refer to Heritage Financial Group in this prospectus as HFG and Heritage Financial Group, Inc. as Heritage Financial Group. The shares are being offered in a subscription offering to current and former depositors and tax-qualified employee benefit plans of HeritageBank of the South with priority rights and then to the general public in a community offering.The minimum order is 25 shares.We anticipate offering shares of common stock not subscribed for in the subscription and community offerings in a syndicated offering through a syndicate of selected dealers.Keefe, Bruyette & Woods, Inc. will assist us in selling the shares on a best efforts basis in the subscription and community offerings and will serve as sole book-running manager for the syndicated offering.Neither Keefe, Bruyette & Woods, Inc. nor any member of the syndicate group is required to purchase any shares of common stock in the offering.In addition to the shares we are selling in the offering, the remaining 24% interest in HFG common stock currently held by the public will be exchanged for shares of common stock of Heritage Financial Group using an exchange ratio that will result in the existing HFG public shareholders owning approximately 24% of Heritage Financial Group. OFFERING SUMMARY Minimum Midpoint Maximum Adjusted Maximum Number of shares Gross offering proceeds $ Estimated offering expensesexcluding selling agentcommission and expenses $ Estimated selling agentcommissions and expenses(1) $ Net proceeds $ Net proceeds per share $ Includes: (i) fees payable by us to Keefe, Bruyette & Woods, Inc. in connection with the subscription and community offerings equal to 1.0% of the aggregate amount of common stock sold (net of insider purchases and shares purchased by our employee stock ownership plan), and (ii) fees and selling commissions payable by us to Keefe, Bruyette & Woods, Inc. and any other broker-dealers participating in the syndicated offering totaling up to 5.5% of the aggregate amount of common stock sold in the syndicated offering, assuming that 40% of the offering is sold in the subscription and community offerings and the remaining 60% of the offering will be sold in the syndicated offering, and other expenses of the offering payable to Keefe, Bruyette & Woods, Inc. and the other broker-dealers that may participate in the syndicated offering.See “Pro Forma Data” on page38 and “The Conversion and Offering–Marketing Arrangements” on page 133. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 17. These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.None of the Securities and Exchange Commission, the Office of Thrift Supervision, the Federal Deposit Insurance Corporation, the Georgia Department of Banking and Finance or any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. KEEFE, BRUYETTE & WOODS For assistance, please contact the Stock Information Center at toll-free at (877) 860-2070. The date of this prospectus isOctober 12, 2010. TABLE OF CONTENTS Page SUMMARY 1 RISK FACTORS 17 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF HFG AND ITS SUBSIDIARY 28 FORWARD-LOOKING STATEMENTS 30 HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING 32 OUR POLICY REGARDING DIVIDENDS 33 MARKET FOR THE COMMON STOCK 34 HISTORICAL AND PRO FORMA REGULATORY CAPITAL COMPLIANCE 35 CAPITALIZATION 37 PRO FORMA DATA 38 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 46 BUSINESS OF HERITAGE FINANCIAL GROUP 75 BUSINESS OF HFG AND HERITAGEBANK OF THE SOUTH 75 HOW WE ARE REGULATED 98 FEDERAL AND STATE TAXATION MANAGEMENT DIRECTOR COMPENSATION EXECUTIVE COMPENSATION BENEFICIAL OWNERSHIP OF HFG COMMON STOCK SUBSCRIPTIONS BY DIRECTORS AND EXECUTIVE OFFICERS THE CONVERSION AND OFFERING COMPARISON OF RIGHTS FOR EXISTING HFG SHAREHOLDERS AND FOR STOCKHOLDERS OF HERITAGE FINANCIAL GROUP RESTRICTIONS ON ACQUISITION OF HERITAGE FINANCIAL GROUP DESCRIPTION OF CAPITAL STOCK OF HERITAGE FINANCIAL GROUP FOLLOWING THE CONVERSION TRANSFER AGENT EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF HFG AND SUBSIDIARY F-1 i SUMMARY The following summary explains the material aspects of the conversion, the offering and the exchange of existing shares of HFG common stock for shares of Heritage Financial Group common stock.It may not contain all of the information that is important to you.Before making an investment decision you should read the remainder of this prospectus carefully, including the consolidated financial statements, the notes to the consolidated financial statements and the section entitled “Risk Factors.” The Companies Heritage Financial Group.Heritage Financial Group, Inc.is a Maryland corporation that was incorporated in May 2010 to be the successor corporation to HFG upon completion of the conversion.While Office of Thrift Supervision regulations contemplate the use of federally chartered entities in the mutual holding company structure, fully converted public stock holding companies must be state-chartered corporations.Heritage Financial Group will own all of the outstanding shares of common stock of HeritageBank of the South upon completion of the conversion.Heritage Financial Group’s executive offices are located at 721 North Westover Boulevard, Albany, Georgia 31707.Our telephone number at this address is (229) 420-0000. Heritage MHC.Heritage MHC is the federally chartered mutual holding company of HFG.Heritage MHC’s principal business activity is the ownership of 7,868,875 shares of common stock of HFG, or 76% of the issued and outstanding shares as of the date of this prospectus.After the completion of the conversion, Heritage MHC will cease to exist. HFG.HFG is a federally chartered stock holding company that owns all of the outstanding common stock of HeritageBank of the South.At June 30, 2010, HFG had consolidated assets of $661.9 million, deposits of $515.7 million and shareholders’ equity of $62.4 million.After the completion of the conversion, HFG will cease to exist and will be succeeded by Heritage Financial Group.As of June 30, 2010, HFG had 10,397,957 shares of common stock issued and outstanding, of which 7,868,875 shares were owned by Heritage MHC.The remaining 2,529,082 shares of HFG common stock outstanding as of June 30, 2010 were held by the public. HeritageBank of the South.HeritageBank of the South is a Georgia-chartered stock savings bank headquartered in Albany, Georgia and the wholly owned subsidiary of HFG.HeritageBank of the South was originally founded in 1955 as a credit union and converted to a federal mutual (meaning no shareholders) savings bank in 2001.In 2002, HeritageBank of the South converted into the mutual holding company structure without conducting a public offering, at which time Heritage MHC and HFG were formed.In 2005, HeritageBank of the South converted to a Georgia-chartered savings bank and, later that year, HFG conducted a public stock offering of a minority interest in its stock. Our Current Organizational Structure In 2002, HFG became the mid-tier stock holding company of HeritageBank of the South, owning 100% of its stock.In 2005, HFG conducted an initial public offering by selling a minority of its common stock to the public.The majority of the outstanding shares of common stock of HFG are owned by Heritage MHC, which is a federally chartered mutual holding company with no shareholders. Pursuant to the terms of the plan of conversion, HeritageBank of the South will convert from the mutual holding company to the stock holding company corporate structure.As part of the conversion, we are offering for sale in a subscription offering, a community offering and, possibly, a syndicated offering, the majority ownership interest of HFG that is currently owned by Heritage MHC.Upon completion of the conversion and offering, Heritage MHC will cease to exist, completing the transition from partial to full public stock ownership. Inthe conversion and offering, existing public shareholders of HFG will receive shares of common stock of Heritage Financial Group in exchange for their shares of HFG common stock pursuant to an exchange ratio that maintains the same percentage ownership in HFG (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares) that existing shareholders had in HFG immediately prior to the completion of the conversion and offering. 1 The following diagram shows our current organizational structure: Our Organizational Structure Following the Conversion After the conversion and offering are completed, we will be organized as a fully public stock holding company, as follows: Our Business Strategy Our current business strategy is to operate a well-capitalized and profitable commercial and retail financial institution dedicated to serving the needs of our customers.We strive to be the primary financial institution in the market areas we serve.We offer a broad range of products and services while stressing personalized and efficient customer service and convenient access to these products and services.We intend to continue to operate as a commercial and consumer lender.We have structured operations around a branch system that is staffed with knowledgeable and well-trained employees.Subject to capital requirements and our ability to grow in a reasonable and prudent manner, we may open or acquire additional branches as opportunities arise.In addition to our branch system, we continue to expand electronic services for our customers.We attempt to differentiate ourselves from our competitors by providing a higher level of customer service. 2 A key element of our business strategy has been to increase our presence and grow the “Heritage” brand in the markets we currently serve and new markets in southern Georgia, north central Florida and other adjacent communities that present attractive opportunities for expansion consistent with our capital availability.We have pursued this expansion program through both prudent, disciplined internal growth and strategic acquisitions.Because many of the financial institutions in our market areas are experiencing financial difficulties, these opportunities have increased in recent months.As those troubled banks have closed or curtailed their lending activities, shrunk their assets or sold branches to improve their capital levels, we have experienced increased loan demand and branch acquisition opportunities; we have hired highly regarded and experienced lending officers and commercial bankers; and we have expanded into new market areas that are contiguous to our existing market areas, including Statesboro and Valdosta, Georgia.These recent activities reflect our ability to take advantage of these expansion opportunities. We plan to continue a long-term strategy of expanding and diversifying our franchise in terms of revenue, profitability, asset size and location.Our recent growth has been enhanced significantly by two branch acquisition transactions and an FDIC-assisted acquisition.We anticipate continuing consolidation in the financial services industry in our market areas and will seek to enhance our franchise through future acquisitions of whole banks or branches, including in FDIC-assisted transactions. Our core business is composed of the following: Commercial Banking and Small Business Lending.We focus on the commercial real estate and business needs of individuals and small- to medium-sized businesses in our market area.In addition, we focus on high net worth individuals and small business owners.The commercial banking department is composed of seasoned commercial lenders and a support staff with extensive commercial banking experience.We expect this department to continue to be the fastest growing component of our business. Retail Banking.We currently operate a network of 16 brancheslocated in southern Georgia and north central Florida.In addition, we have announced expansion plans to add two branches in southern Georgia by 2011.Each office is staffed with knowledgeable banking professionals who strive to deliver quality service. Mortgage Lending.Staffed with experienced mortgage originators and processors, our mortgage lending department originates residential mortgage loans that are primarily funded by third-party mortgage lenders.We collect a fee on the origination of these loans. Brokerage/Investment Services.We offer investment products, life, health, disability and long-term care insurance through our brokerage department.Our licensed personnel have over 50 years of experience in the financial services industry. Reasons for the Conversion and the Offering Our primary reasons for converting and raising additional capital through the offering are: ● to finance the acquisition of branches from other financial institutions primarily in, or adjacent to, the States of Georgia and Florida, although we do not currently have any agreements or understandings regarding any specific acquisition transaction; ● to finance, where opportunities are presented, the acquisition of financial institutions or other financial service companies, including FDIC-assisted transactions, primarily in, or adjacent to, the States of Georgia and Florida, although we do not currently have any understandings or agreements regarding any specific acquisition transaction; 3 ● to build or lease new branch facilities primarily in, or adjacent to, the States of Georgia and Florida, including our currents plans to add two branch facilities by 2011; ● to support internal growth through lending in the communities we currently serve; ● to enhance existing products and services, and support the development of new products and services by, for example, investing in technology to support growth and enhanced customer service; ● to improve the liquidity of our shares of common stock and stockholder returns; ● to improve our capital position during a period of significant economic uncertainty, especially for the financial services industry (although, as of June 30, 2010, HeritageBank of the South was considered “well-capitalized” for regulatory purposes and is not subject to a directive or recommendation from the Georgia Department of Banking or the Federal Deposit Insurance Corporation to raise capital and HFG was in compliance with capital requirements imposed by the Georgia Department of Banking and Finance); ● to be organized in fullstock holding company structure, whichis a more familiar form of organization thatwe believe will make our common stock more appealing to investors and will give us greater flexibility to access the capital markets through possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings; and ● to eliminate some of the uncertainties associated with proposed financial regulatory reforms that is changingour primary federal holding company regulator and may result inchanges in regulations applicable to us, including, but not limited to, federal capital requirements, payment of dividends and conversion to full stock form. Terms of the Offering We are offering between 6,120,000 and 8,280,000 shares of common stock to eligible depositors of HeritageBank of the South, to our employee stock ownership plan and, to the extent shares remain available, to natural persons and trusts of natural persons residing in the counties in Georgia and Florida in which HeritageBank of the South maintains a banking office at HeritageBank of the South, to our existing public shareholders and to the general public.The number of shares of common stock to be sold may be increased to up to 9,522,000 as a result of regulatory considerations, demand for our shares, or changes in the market for financial institution stocks.Unless the number of shares of common stock to be offered is increased to more than 9,522,000 shares or decreased to fewer than 6,120,000 shares, or the offering is extended beyond December 31, 2010, purchasers will not have the opportunity to modify or cancel their stock orders once submitted.If the number of shares of common stock to be sold is increased to more than 9,522,000 shares or decreased to fewer than 6,120,000 shares, or if the offering is extended beyond December 31, 2010, purchasers will have the opportunity to maintain, cancel or change their orders for shares of common stock during a designated resolicitation period or have their funds returned promptly with interest.If, in that event, you do not provide us with written indication of your intent, your stock order will be canceled, your funds will be returned to you with interest calculated at HeritageBank of the South’s statement savings rate and any deposit account withdrawal authorizations will be canceled. The purchase price of each share of common stock to be offered for sale in the offering is $10.00.All investors will pay the same purchase price per share.Investors will not be charged a commission to purchase shares of common stock in the offering.Keefe, Bruyette & Woods, Inc., our marketing agent in the offering, will use its best efforts to assist us in selling shares of our common stock.Keefe, Bruyette & Woods, Inc. is not obligated to purchase any shares of common stock in the offering. Wealso areoffering for sale to the general public in a syndicated offering through a syndicate of selected dealers shares of our common stock not purchased in the subscription offering or the community offering.We may begin the syndicated offering at any time following the commencement of the subscription offering.Keefe, Bruyette & Woods, Inc. is acting as sole book-running manager and Sterne, Agee & Leach, Inc. is acting as co-manager for the syndicated offering, whichalso isbeing conducted on a best efforts basis.Neither Keefe, Bruyette & Woods, Inc., Sterne, Agee & Leach, Inc. nor any other member of the syndicate is required to purchase any shares in the syndicated offering.Alternatively, we may sell any remaining shares in an underwritten public offering, which would be conducted on a firm commitment basis. 4 How We Determined the Offering Range, the Exchange Ratio and the $10.00 Per Share Stock Price The offering range and exchange ratio are based on an independent appraisal of the estimated market value of Heritage Financial Group, assuming the conversion, the share exchange and the offering are completed.Feldman Financial Advisors, Inc., an appraisal firm experienced in appraisals of financial institutions, has determined that, as of August 30, 2010, this pro forma market value was $95.1 million, which was a reduction from the pro forma market value of $105.7 million determined by Feldman Financial Advisors, Inc. as of June 11, 2010.This $10.6 million reduction in the pro forma market value was due to a decline in trading market values of the appraisal peer group and thrift institution stocks in general.The original valuation was updated as of August 30, 2010 in accordance with regulations of the Office of Thrift Supervision.Under those regulations, a valuation range has been established from 15% below to 15% above this pro forma market value, or from a minimum of $80.9 million to a maximum of $109.4 million, with the $95.1 million pro forma market value as the midpoint of the range.Because the 76% ownership interest of Heritage MHC in HFG is being sold in the offering, the common stock being offered is equal to 76% of that valuation range, or from a minimum of $61.2 million to a maximum of $82.8 million, with a midpoint of $72.0 million.Based on this offering range and the $10.00 per share price, the number of shares of common stock being offered for sale by Heritage Financial Group will range from 6,120,000 shares to 8,280,000 shares.The $10.00 per share price was selected primarily because it is the price most commonly used in mutual-to-stock conversions of mutual holding companies.The exchange ratio will range from 0.7777 shares at the minimum of the offering range to 1.0522 shares at the maximum of the offering range in order to approximately preserve the existing percentage ownership of public shareholders of HFG (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares).If the demand for shares or market conditions warrant, the appraisal can be increased by 15%.At this adjusted maximum of the offering range, the estimated pro forma market value is $125.8 million, the number of shares of common stock offered for sale will be 9,522,000 and the exchange ratio will be 1.2101 shares. The independent appraisal is based primarily on HFG’s financial condition and results of operations, the pro forma impact of the additional capital raised by the sale of shares of common stock in the offering and an analysis of a peer group of ten publicly traded savings banks and thrift holding companies that Feldman Financial Advisors, Inc. considered comparable to Heritage Financial Group.The pro forma market value in the independent appraisal is not the same as the current book value or the current fair value of HFG, primarily because it reflects the net proceeds to be received in the offering and relies on a peer group of comparable publicly traded companies.It also is not the same as implied standards of value reflected in the fair value and accounting book value disclosures, because it is based on different valuation methodologies and assumptions in the appraisal guidelines of the Office of Thrift Supervision.See “The Conversion and Offering – Stock Pricing and Number of Shares to be Issued” for a complete discussion of the valuation methodology used by Feldman Financial Advisors, Inc. in determining the pro forma market value of Heritage Financial Group. The independent appraisal does not indicate actual market value.Do not assume or expect that the estimated pro forma market value as indicated above means that, after the offering, the shares of Heritage Financial Group common stock will trade at or above the $10.00 purchase price. Shares of common stock issued in second-step conversions may trade below the initial offering price.Of the nine second-step conversions that closed between January 1, 2009 and August 30, 2010, the shares issued in six of those transactions were trading on August 30, 2010, below the price on their initial trading date.See “The Conversion and Offering – After-Market Performance of Second-Step Conversion Offerings” on page 121 regarding the after-market performance of the financial institutions that completed these nine second-step conversions. 5 The following table presents a summary of selected pricing ratios for the peer group companies and Heritage Financial Group (on a pro forma basis).The pricing ratios are based on earnings and other information as of and for the twelve months ended June 30, 2010, stock price information as of August 30, 2010, as reflected in Feldman Financial Advisors, Inc.’s appraisal report, dated August 30, 2010, and the number of shares outstanding as described in “Pro Forma Data.”We reported negative earnings for the twelve months ended June 30, 2010, so comparisons to peer group ratios related to earnings are not meaningful.Compared to the average pricing of the peer group, our pro forma pricing ratios at the maximum of the offering range indicated a premium of 4.6% on a price-to-book value basis and a premium of 1.3% on a price-to-tangible book value basis. Price-to-core- earnings multiple(1) Price-to-book value ratio Price-to-tangible book value ratio Heritage Financial Group(on a pro forma basis, assumingcompletion of the conversion) Minimum NM 70.0% 71.6% Midpoint NM 76.0 77.7 Maximum NM 81.2 82.9 Adjusted maximum NM 86.4 88.0 Valuation of peer group companies,as of August 30, 2010 Average 19.1x 77.6% 81.8% Median 17.7 82.0 84.2 Core earnings are net income before extraordinary items less the after-tax portion of non-recurring items and the gain on sale of securities, assuming a tax rate of 35%.Information is derived from the Feldman Financial Advisors, Inc. appraisal report.These ratios are different from the ratios in “Pro Forma Data.” Our Board of Directors, in reviewing and approving the independent appraisal, considered the range of price-to-core earnings multiples, the range of price-to-book value and price-to-tangible book value ratios at the points in the range of shares of common stock to be sold in the offering, and did not consider one valuation approach to be more important than the other.Instead, in approving the independent appraisal, the Board of Directors concluded that this range represented the appropriate balance of the three approaches to establishing our estimated valuation range, and the number of shares of common stock to be sold, in comparison to the peer group institutions.The estimated appraised value and the resulting discounts and premiums took into consideration the potential financial impact of the offering as well as the trading price of HFG common stock, which decreased from $11.40 per share on March 18, 2010, the closing price on the last trading day immediately preceding the announcement of the conversion, to $8.69 per share, the closing price on August 30, 2010, the effective date of the independent appraisal. Feldman Financial Advisors, Inc. will update the independent appraisal prior to the completion of the conversion.If the estimated appraised value changes to either below $80.9 million or above $125.8 million, then, after consulting with the Office of Thrift Supervision, we may set a new offering range and resolicit persons who submitted stock orders, terminate the offering and promptly return all funds; or take such other actions as may be permitted by the Office of Thrift Supervision and the Securities and Exchange Commission.See “The Conversion and Offering - Stock Pricing and Number of Shares to be Issued.” The Exchange of Existing Shares of HFG Common Stock At the conclusion of the conversion, shares held by existing shareholders of HFG will be canceled and exchanged for shares of common stock of Heritage Financial Group.The number of shares of common stock received will be based on an exchange ratio determined as of the conclusion of the conversion and offering, which will depend upon the number of shares sold in the offering and the number of percentage of HFG common stock then held by the public.The number of shares received will not be based on the market price of HFG’s currently outstanding shares.Instead, the exchange ratio will ensure that existing public shareholders of HFG will retain the same percentage ownership of our organization after the offering, exclusive of their purchase of any additional shares of common stock in the offering and their receipt of cash in lieu of fractional exchange shares.For example, if options to purchase shares of HFG common stock are exercised before consummation of the conversion, there will be an increase in the percentage of shares of HFG held by public shareholders, an increase in the number of shares of common stock issued to public shareholders in the share exchange and a decrease in the exchange ratio. 6 The following table shows how the exchange ratio will adjust, based on the number of shares of Heritage Financial Group common stock issued in the offering and the shares of HFG common stock issued and outstanding as of June 30, 2010.The table also shows the number of whole shares of Heritage Financial Group common stock a hypothetical owner of HFG common stock would receive in exchange for 100 shares of HFG common stock owned at the completion of the conversion, depending on the number of shares of common stock sold in the offering. New Shares to be Sold in This Offering New Shares to be Exchanged for Existing Shares of HFG Total Shares of Common Stock to be Outstanding After the Offering Exchange Ratio New Shares That Would be Received for 100 Existing Shares Amount Percent Amount Percent Minimum 76% 24% 8,086,988 77 Midpoint 76 24 9,514,103 91 Maximum 76 24 10,941,219 Adjusted Maximum 76 24 12,582,402 No fractional shares of Heritage Financial Group common stock will be issued to any public shareholder of HFG.For each fractional share that would otherwise be issued to a shareholder who holds an HFG stock certificate, Heritage Financial Group will pay in cash an amount equal to the product obtained by multiplying the fractional share interest to which the holder would otherwise be entitled by the $10.00 per share purchase price of the common stock in the offering. Options to purchase shares of HFG common stock that are outstanding immediately prior to the consummation of the conversion will be converted into options to purchase shares of Heritage Financial Group common stock, with the number of shares subject to the option and the exercise price per share to be adjusted based upon the exchange ratio.The aggregate exercise price, term and vesting period of the options will remain unchanged. How We Intend to Use the Proceeds From the Offering Assuming we sell 7,200,000 shares of common stock in the stock offering, and we have net proceeds of $68.0 million, we intend to distribute the net proceeds as follows: ● $34.0 million (50.0% of the net proceeds) will be invested in HeritageBank of the South; ● $3.6 million (5.3% of the net proceeds) will be loaned by Heritage Financial Group to the employee stock ownership plan to fund its purchase of our shares of common stock; and ● $30.4 million (44.7% of the net proceeds) will be retained by Heritage Financial Group. We may use the funds that we retain for investments, to pay cash dividends, to repurchase shares of common stock and for other general corporate purposes.HeritageBank of the South may use the proceeds it receives to support increased lending and other products and services.The net proceeds retained also may be used for future business expansion through acquisitions of banks, thrifts and other financial services companies, and opening or acquiring branch offices.We have no current arrangements or agreements with respect to any such acquisitions.Initially, a substantial portion of the net proceeds will be invested in short-term investments and government agency mortgage-backed securities consistent with our investment policy.Please see “How We Intend to Use the Proceeds from the Offering” for more information on the proposed use of the proceeds from the offering. 7 Our Dividend Policy In 2010 to date, HFG has declared four and paid three quarterly cash dividends of $0.09 per share to shareholders other than Heritage MHC, which equals $0.36 per share on an annualized basis. After the conversion, we intend to continue to pay cash dividends on a quarterly basis, at a reduced amount per share, the exact amount of which will be determined following completion of the conversion, taking into account the total shares outstanding as a result of the number of shares issued in the conversion and the exchange ratio for shares already received byexisting public shareholders. The dividend rate and the continued payment of dividends also will depend on a number of factors, including our capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations, and general economic conditions. No assurance can be given that we will continue to pay dividends or that they will not be reduced or eliminated in the future.See “Risk Factors – Risks Related to the Offering – The level of dividends paid by Heritage Financial Group to its public stockholders may be lower than levels previously paid by HFG to its public shareholders” and “Our Policy Regarding Dividends.”For information regarding our historical dividend payments, see “Selected Consolidated Financial and Other Data for HFG and Subsidiary” and “Market for the Common Stock.” Purchases and Ownership by our Executive Officers and Directors Our executive officers and directors have shares of HFG common stock and options that will be converted into Heritage Financial Group stock and options in the conversion.We expect our directors, executive officers and their associates to purchase 57,000 shares of common stock in the subscription and community offering.The purchase price paid by them will be the same $10.00 per share price paid by all other persons who purchase shares of common stock in the offering.After the conversion, as a result of purchases in the offering and the shares they will receive in exchange for shares of HFG common stock that they currently own, our directors and executive officers, together with their associates, are expected to own approximately 374,718 shares of common stock, or 3.94% of our total outstanding shares of common stock, at the midpoint of the offering range. Benefits to Management and Potential Dilution to HFG Shareholders Resulting from the Conversion Employee Stock Ownership Plan.Our tax-qualified employee stock ownership plan expects to purchase enough shares of common stock in the offering in order to own 8% of the outstanding shares of Heritage Financial Group common stock at closing, taking into account shares already owned by the plan.Assuming we sell the adjusted maximum number of shares proposed to be sold, the employee stock ownership plan will buy 473,301 shares that, when combined with the 440,700 shares already owned by our employee stock ownership plan as adjusted by the 1.2101 exchange ratio, the employee stock ownership plan will own 1,006,592, or approximately 8%, of the shares outstanding following the conversion.If we receive orders for more shares of common stock than the maximum of the offering range, the employee stock ownership plan will have first priority to purchase shares over this maximum, up to a total of 10% of the shares of common stock sold in the offering.We reserve the right to purchase shares of common stock in the open market following the offering in order to fund all or a portion of the employee stock ownership plan.Assuming the employee stock ownership plan purchases 473,301 shares in the offering at the adjusted maximum of the offering range, we will recognize additional compensation expense, after tax, of approximately $156,000 annually over a 20-year period, assuming the loan to the employee stock ownership plan has a 20-year term and an interest rate equal to the prime rate as published in The Wall Street Journal, and the shares of common stock have a fair market value of $10.00 per share for the full 20-year period.If, in the future, the shares of common stock have a fair market value greater or less than $10.00, the compensation expense will increase or decrease accordingly. Stock-Based Incentive Plan.We also intend to implement a new stock-based incentive plan after completion of the conversion.Our current intention is to implement that plan within 12 months of the conversion.Stockholder approval of this plan will be required.If the plan is implemented within 12months of the completion of the conversion, the stock-based incentive plan is intended to reserve a number of shares equal to 4% of the shares of common stock outstanding at the closing of the offering less shares reserved for stock awards under our existing stock-based incentive plan, or 236,677 shares of common stock at the adjusted maximum of the offering range for awards of restricted stock to key employees and directors, at no cost to the recipients.If the shares of common stock awarded under the stock-based incentive plan come from authorized but unissued shares of common stock, stockholders would experience dilution of up to approximately 1.85% in their ownership interest in Heritage Financial Group.If implemented more than 12 months following the completion of the conversion, we are not restricted to this 4% limit.If the plan is implemented within 12months of the completion of the conversion, the stock-based incentive plan also is intended to reserve a number of shares equal to 10% of the shares of common stock outstanding at the closing of the offering, less shares reserved for stock awards under our current stock-based incentive plan, or 591,692 shares of common stock at the adjusted maximum of the offering range, for issuance pursuant to grants of stock options to key employees and directors.If implemented more than 12 months following the completion of the conversion, we are not restricted to this 10% limit.If the shares of common stock issued upon the exercise of options come from authorized but unissued shares of common stock, stockholders would experience dilution of up to 4.49% in their ownership interest in Heritage Financial Group.For a description of our existing stock-based incentive plans, see “Executive Compensation” and Note 16 of the Notes to Consolidated Financial Statements. 8 The following table summarizes the number of shares of common stock and the aggregate dollar value of grants that are expected under the new stock-based incentive plan as a result of the conversion.The table also shows the dilution to stockholders if all such shares are issued from authorized but unissued shares, instead of shares purchased in the open market.A portion of the stock grants shown in the table below may be made to non-management employees. Number of Shares to be Granted or Purchased(1) Value of Grants(2) At Minimum of Offering Range At Adjusted Maximum of Offering Range As a Percentage of Common Stock to be Sold in the Offering Dilution Resulting From Issuance of Shares for Stock-Based Incentive Plans(3) At Minimum of Offering Range At Adjusted Maximum of Offering Range (Dollars in thousands) Employee stockownership plan 5.0% -% $ $ Restricted stock 2.5 Stock options 6.2 985 Total 1,301,670 13.7% $ $ The table assumes that the stock-based incentive planreserves a number of options and restricted stock equal to 10% and 4%, respectively,of the shares of common stockoutstanding atthe closing of theoffering and the plan is implemented 12 months or more following completion of the conversion and offering.If implemented within 12months of the completion of the conversion, the number of shares that may be reserved for grants of restricted stock and stock options cannot exceed 4% and 10%, respectively, of the total number of shares to be outstanding upon completion of the conversion, less the number of shares of restricted stock and stock options (adjusted for the exchange ratio) reserved under previously adopted benefit plans. The actual value of restricted stock awards will be determined based on their fair value as of the date grants are made.For purposes of this table, fair value for stock awards is assumed to be the same as the offering price of $10.00 per share.The fair value of stock options has been estimated at $2.59 per option using the Black-Scholes option pricing model with the following assumptions: a grant-date share price and option exercise price of $10.00; an expected option life of 7.5 years; a dividend yield of 2.00%; an interest rate of 3.36%; and a volatility rate of 24.5%.The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. Represents the dilution of stock ownership interest.No dilution is reflected for the employee ownership because these shares are assumed to be purchased in the offering. We may fund our plans through open market purchases, as opposed to new issuances of common stock; however, if any options previously granted under our existing equity incentive plan are exercised during the first year following completion of the offering, they will be funded with newly issued shares since Office of Thrift Supervision regulations do not permit us to repurchase our shares during the first year following the completion of this offering except to fund the grants of restricted stock under the stock-based incentive plan or, with prior regulatory approval, under extraordinary circumstances.The Office of Thrift Supervision hasstated that the exercise of outstanding options and cancellation of treasury shares in the conversion will not constitute an extraordinary circumstance or a compelling business purpose for satisfying this test. 9 The following table presents information as of June 30, 2010 regarding our existing employee stock ownership plan, our existing equity incentive plan, our proposed employee stock ownership plan purchases and our proposed stock-based incentive plan.The table below assumes that 10,941,219 shares are outstanding after the offering, which includes the sale of 8,280,000 shares in the offering at the maximum of the offering range, and the issuance of 2,661,219 shares in exchange for shares of HFG common stock using an exchange ratio of 1.0522.It also assumes that the value of the stock is $10.00 per share. Existing and New Stock-Based Incentive Plans Participants Shares Estimated Value of Shares Percentage of Shares Outstanding After the Conversion Existing employee stock ownership plan Employees 4.2% New employee stock ownership plan Employees 3.8 Total employee stock ownership plan Employees 8.0% Existing shares of restricted stock Directors, officers and employees 2.1% New shares of restricted stock Directors, officers and employees 1.9 Total shares of restricted stock Directors, officers and employees 4.0% Existing stock options Directors, officers and employees 5.3% New stock options Directors, officers and employees 4.7 Total stock options Directors, officers and employees 10.0% Total of stock-based incentive plans 22.0% As of June 30, 2010, HFG’s existing employee stock ownership plan held 440,700 shares, of which 220,350 shares were allocated. Represents shares of restricted stock authorized for grant under our existing equity incentive plan. The actual value of restricted stock awards will be determined based on their fair value as of the date grants are made. For purposes of this table, fair value is assumed to be the same as the offering price of $10.00 per share. Represents shares authorized for grant under our existing equity incentive plan. The fair value of stock options to be granted under the new stock-based incentive plan has been estimated based on an index of publicly traded thrift institutions at $2.59 per option using the Black-Scholes option pricing model with the following assumptions: exercise price, $10.00, trading price on date of grant, $10.00, dividend yield, 2.00%, expected life, 7.5 years, expected volatility, 24.5% and interest rate, 3.36%. The number of shares of restricted stock and stock options set forth in the table would comply with regulatory limits if a stock-based incentive plan was adopted within one year of the completion of the conversion and offering. We could exceed these limits if we implement the incentive plan after 12 months following the completion of the conversion and offering.Our current intention is to implement a new stock-based incentive plan within 12 months after completion of the conversion and offering. The value of the restricted shares awarded under the stock-based incentive plan will be based on the market value of our common stock at the time the shares are awarded.The stock-based incentive plan is subject to stockholder approval, and cannot be implemented until at least six months after completion of the offering.The following table presents the total value of all shares that would be available for award and issuance under the new stock-based incentive plan, assuming the market price of our common stock ranges from $8.00 per share to $14.00 per share. 152,130 Shares Awarded at 178,964 Shares Awarded at 205,820 Shares Awarded at 236,677 Shares Awarded at Adjusted Share Price Minimum of Range Midpoint of Range Maximum of Range Maximum of Range $ 8.00 $ 10 The grant-date fair value of the options granted under the new stock-based incentive plan will be based in part on the price of shares of common stock of Heritage Financial Group at the time the options are granted.The value also will depend on the various assumptions used in the option pricing model ultimately adopted.The following table presents the total estimated value of the options to be available for grant under the stock-based incentive plan, assuming the market price and exercise price for the stock options are equal and the range of market prices for the shares is $8.00 per share to $14.00 per share. Exercise Price Option Value Options at Minimum of Range Options at Midpoint of Range Options at Maximum of Range Options at Adjusted Maximum of
